     Case 2:19-cv-10899-MWF-RAO Document 19 Filed 02/11/20 Page 1 of 5 Page ID #:81




 1                                            JS-6: CV 20-74; CV 20-1034; CV 20-1168
 2                        UNITED STATES DISTRICT COURT
 3                       CENTRAL DISTRICT OF CALIFORNIA
 4
 5    JOHN BAKER ORANGE, on behalf of
 6
      himself and all others similarly situated,

 7                            Plaintiff,              Case No.: 2:19-cv-10899-MWF-RAO
 8    v.
 9
      RING LLC,
10                            Defendant.
11
12    ASHLEY LEMAY, DYLAN BLAKELEY,
13
      TODD CRAIG, AND TANIA AMADOR, on
      behalf of themselves and all others similarly
14    situated,                                     Case No.2:20-cv-00074 MWF-RAO
15
                              Plaintiffs,
16    v.
17
      RING LLC,
18
                              Defendant.
19
20
      JOHN AND JENNIFER POLITI,
21    individually and on behalf of all others
22    similarly situated,
                                                      Case No.: 2:20-cv-01034-AB-KS
23
                              Plaintiffs,
24    v.
25
      RING LLC,
26                            Defendant.
27
28
     Case 2:19-cv-10899-MWF-RAO Document 19 Filed 02/11/20 Page 2 of 5 Page ID #:82




 1
      BRANDON HAGAN,
 2    individually and on behalf of all others
 3    similarly situated,
                                                      Case No.: 2:20-cv-01168-SVW-JPR
 4
                             Plaintiff,
 5    v.
 6
      RING LLC,
 7                           Defendant.
 8
 9               ORDER GRANTING STIPULATION TO CONSOLIDATE
10
                    ACTIONS AND SET SCHEDULING DEADLINES
11
            There are currently four (4) related proposed class actions pending in the U.S.
12
13    District Court for the Central District of California alleging that Defendant Ring

14    LLC (“Ring”) failed to, inter alia, protect its customers’ accounts and security
15    cameras from unauthorized access by third parties. These cases include Orange v.
16    Ring LLC, Case No. 2:19-cv-10899-MWF-RAO (“Orange”), filed December 26,
17    2019 and pending before this Court; LeMay et al. v. Ring LLC, Case No. 2:20-cv-
18    00074-MWF-RAO (“LeMay”), filed January 3, 2020 and pending before this Court;
19    Politi et al. v. Ring LLC, Case No. 2:20-cv-01034-AB-KS (“Politi”), filed January
20    21, 2020 and pending before the Honorable Andre Birotte Jr.; and Hagan v. Ring
21    LLC, Case No. 2:20-cv-01168-SVW-JPR (“Hagan”), filed February 5, 2020 and
22    pending before the Honorable Stephen V. Wilson (together, the “Related Actions”).
23
            On February 11, 2020, Plaintiffs in the Related Actions (“Plaintiffs”) and Ring
24
      filed a stipulation seeking to consolidate the Related Actions and set scheduling
25
      deadlines. For good cause shown, the Court grants the stipulation and orders as
26
      follows:
27
28


                                                  2
                  ORDER TO CONSOLIDATE ACTIONS AND SET SCHEDULING DEADLINES
     Case 2:19-cv-10899-MWF-RAO Document 19 Filed 02/11/20 Page 3 of 5 Page ID #:83




 1          1.     The Orange, LeMay, Politi, and Hagan actions currently pending in
 2    this District and any other action arising out of the same or similar operative facts
 3    now pending or hereafter filed in, removed to, or transferred to this District shall be
 4    consolidated for pre-trial purposes pursuant to Fed. R. Civ. P. 42(a) before this Court
 5
      (hereafter the “Consolidated Action”).
 6
            2.     All papers filed in the Consolidated Action shall be filed under Case
 7
      No. 0:19-cv-10899-MWF-RAO, the number assigned to the first-filed case, and
 8
      shall bear the following caption:
 9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12
13
        IN RE: RING LLC PRIVACY                  Master File No.: CV 19-10899 MWF (RAOx)
14      LITIGATION
15
16      This Document Relates To:
17      ____________________/
18
19
            3.     The case file for the Consolidated Action will be maintained under
20
      Master File No.: 0:19-cv-10899-MWF-RAO. When a pleading is intended to apply
21
      to all actions to which this Order applies, the words “All Actions” shall appear
22
      immediately after the words “This Document Relates To:” in the caption described
23
      above. When a pleading is not intended to apply to all actions, the docket number
24
      for each individual action to which the paper is intended to apply and the last name
25
26
      of the first-named plaintiff in said action shall appear immediately after the words

27    “This Document Relates To:” in the caption identified above, for example, “CV 19-

28    10899 MWF (RAOx) (LeMay).”


                                                   3
                  ORDER TO CONSOLIDATE ACTIONS AND SET SCHEDULING DEADLINES
     Case 2:19-cv-10899-MWF-RAO Document 19 Filed 02/11/20 Page 4 of 5 Page ID #:84




 1          4.     Any action subsequently filed, transferred or removed to this Court that
 2    arises out of the same or similar operative facts as the Consolidated Action will be
 3    consolidated with it for pre-trial purposes. The parties shall file a Notice of Related
 4    Action pursuant to C.D. Cal. L.R. 83-1.3 whenever a case that should be
 5
      consolidated into this action is filed in, or transferred to, this District. If the Court
 6
      determines that the case is related, the clerk shall:
 7
                   a. place a copy of this Order in the separate file for such action;
 8
                   b. serve on Plaintiffs’ counsel in the new case a copy of this Order;
 9
                   c. direct that this Order be served upon defendants in the new case; and
10
                   d. make the appropriate entry in the Master Docket.
11
            5.     Ring does not waive its right to enforce the Terms of Service and to
12
      oppose consolidation or any representative action in this or any other forum, and to
13
14
      oppose class certification or the appointment of regular class counsel on any

15    grounds, including adequacy of representation under Fed. R. Civ. P 23(a) and (g).

16          6.     Initial deadlines for the Consolidated Action are as follows:
17                 a. Any attorney who has filed an action in this litigation may file an
18                     application for appointment as interim class counsel or other
19                     designated counsel either individually or as part of a proposed
20                     leadership structure. All applications must be e-filed in the Master
21                     File No. 0:19-cv-10899-MWF-RAO, no later than 5 p.m. Pacific
22                     Time, seven (7) calendar days from the date of this Order. Each
23                     attorney’s application shall not exceed five pages double-spaced
24                     addressing the factors set forth in Rule 23(g) and may include a
25
                       resume no longer than three pages. Counsel may file a two-page
26
                       response (including any attachments) no later than 5 p.m. Pacific
27
                       Time, three (3) business days from the filing deadline of the initial
28
                       applications. The Court may hold a hearing on the applications or

                                                     4
                  ORDER TO CONSOLIDATE ACTIONS AND SET SCHEDULING DEADLINES
     Case 2:19-cv-10899-MWF-RAO Document 19 Filed 02/11/20 Page 5 of 5 Page ID #:85




 1                    appoint interim counsel or other designated counsel based on timely
 2                    written submissions only;
 3                 b. Plaintiffs shall file a Consolidated Complaint no later than thirty
 4                    (30) days following entry of an order appointing interim class
 5
                      counsel or other designated counsel;
 6
                   c. Defendant shall file a responsive pleading no later than thirty (30)
 7
                      days following the filing of the Consolidated Complaint; and
 8
                   d. The Parties shall file a Joint Report Pursuant to Fed. R. Civ. P. 26(f)
 9
                      no later than forty-five (45) days following the filing of the
10
                      Consolidated Complaint.
11
            7.     Following submission of the Parties’ Joint Report pursuant to Fed. R.
12
      Civ. P. 26(f), the Court will hold an Initial Scheduling Conference at First Street
13
14
      Courthouse, 350 West First Street, Courtroom 5A, Los Angeles, California 90012,

15    at a date and time when the Court has availability.

16
      IT IS SO ORDERED.
17
18
      Dated: February 11, 2020
19
20
                                                    ______________________________
21
                                                    Michael W. Fitzgerald
22                                                  United States District Judge
23
24
25
26
27
28


                                                   5
                 ORDER TO CONSOLIDATE ACTIONS AND SET SCHEDULING DEADLINES
